DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bales et al., US 5350356, herein referred to as "Bales".
Regarding claim 1, Bales discloses a surgical instrument (Figure 1a: endoscopic electrosurgical suction-irrigation instrument 100), comprising: an elongated shaft (Figure 1a: cannula 112); an end effector assembly (Figure 1a: probe 500 and Col. 7, lines 22-26) supported at a distal end portion of the elongated shaft (Figure 1b: probe 500 and Col. 7, lines 33-36); a sheath (Figure 1b: insulating sliding sleeve 110) disposed about the elongated shaft (Figure 1b: insulating sliding sleeve 110 is disposed about cannula 112 and Col. 7, lines 56-59) and movable relative to the elongated shaft and the end effector assembly between a retracted position (Figure 2a-c), wherein the sheath is positioned proximally of the end effector assembly (Figure 2c: insulating sliding sleeve 110 is proximal to cannula 112 which contains the end effector assembly), and an extended position (Figures 2a-2b), wherein the sheath is disposed about the end effector assembly (Figure 2c: insulating sliding sleeve 110 is about to cannula 112 which contains the end effector assembly); a housing (Figure 1a: shell 102) disposed at a proximal end portion of the elongated shaft (Figure 1a: shell 102 is disposed at a proximal end portion of cannula 112); an inflow tube (Figure 1a: irrigation supply tube 130) extending into the housing (Figure 1a: irrigation supply tube 130 extends into shell 102); an outflow tube (Figure 1a: suction vacuum tube 128) extending into the housing (Figure 1a: suction vacuum tube 128 extends into shell 102); a common tube (Figure 1b: fluid chamber 114) extending into the housing (Figure 1b: fluid chamber 114 extends into shell 102), the common tube fluidly coupled to an interior of the sheath (Figure 1b: fluid chamber 114 is fluidly coupled to insulating sliding sleeve 110 and Col. 7, lines 29-31 and Col. 9, lines 24-39) and configured to supply fluid thereto and remove fluid therefrom (Col. 8, lines 7-25); a manifold (Figure 1b: portion of device that includes fluid chamber 114, suction port 120, and irrigation port 122) disposed within the housing (Figure 1b: portion of device that includes fluid chamber 114, suction port 120, and irrigation port 122 is within shell 102), the manifold defining an inflow port (Figure 1b: irrigation port 122) fluidly coupled to the inflow tube (Figure 1b: irrigation port 122 is fluidly coupled to irrigation supply tube 130), an outflow port (Figure 1b: suction port 120) fluidly coupled to the outflow tube (Figure 1b: suction port 120 is fluidly coupled to suction vacuum tube 128), and a common tube port (Figure 1b: slit valve 118 or gasket 119) fluidly coupled to the common tube (Figure 1b: slit valve 118 or gasket 119 are fluidly coupled to fluid chamber 114); and first (Figure 1b: irrigation valve 126) and second valve assemblies (Figure 1b: suction valve 124) disposed within the housing (Figure 1b: valves 124 and 126 are disposed within shell 102) and operably coupled to the manifold (Figure 1b: suction valve 124 and irrigation valve 126 are operable coupled to the manifold via suction vacuum tube 128 and irrigation supply tube 130, respectively), the first valve assembly (Figure 1b: irrigation valve 126) configured to selectively control a flow of fluid from the inflow tube to the interior of the sheath (Col. 9, lines 25-39), the second valve assembly (Figure 1b: suction valve 124) configured to selectively control a flow of fluid from the interior of the sheath to the outflow tube (Col. 9, lines 25-39).
Regarding claim 10, Bales discloses the surgical instrument according to claim 1, further comprising at least one flow director (Figures 2a-2c: holes 111) disposed within the sheath adjacent the end effector assembly (Figures 2a-2c: holes 111 are disposed within sliding sleeve 110 and is adjacent to cannula 112, which contains the end effector assembly, probe 500), the at least one flow director configured to direct a flow of fluid through the sheath around the end effector assembly (Col. 15, lines 17-51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Tani et al., US 20130282002, herein referred to as "Tani".
Regarding claim 2, Bales discloses the surgical instrument according to claim 1 including the first and second valve assemblies (Figure 1b: trigger switches 104 and 106), but does not explicitly disclose a surgical instrument wherein each of the first and second valve assemblies includes a solenoid valve.
However, Tani teaches a surgical instrument (Figure 9) wherein the valve assembly includes a solenoid valve (Figure 9: solenoid valve 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve in the surgical instrument disclosed by Bales with the solenoid valve as taught by Tani because that is a simple substitution of known elements (different valves) with the expected result of stopping and starting the flow of a liquid (MPEP Section 2143 I. (B)). 
Regarding claim 3, Bales in view of Tani discloses the surgical instrument according to claim 2, and Bales further disclose a surgical instrument further comprising a selector assembly (Figure 1a: suction and irrigation trigger switches 104 and 106) including first (Figure 1b: irrigation trigger switch 106) and second switches (Figure 1b: suction trigger switch 104) configured to selectively operate the valves of the first (Figure 1b: irrigation valve 126 and Col. 8, line 53 – Col. 9, line 4) and second valve assemblies (Figure 1b: suction valve 124 and Col. 8, lines 26-52), respectively. Tani teaches a surgical instrument (Figure 9) wherein the valve assembly includes a solenoid valve (Figure 9: solenoid valve 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve in the surgical instrument disclosed by Bales with the solenoid valve as taught by Tani because that is a simple substitution with the expected result of stopping and starting the flow of a liquid (MPEP Section 2143 I. (B)), where the switches would still operate to actuate the valves regardless of type.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Tani, further in view of Minnelli et al., US 20160135872, herein referred to as "Minnelli".
Regarding claim 4, Bales does disclose that there are two switches, but that they are not actuated by a toggle switch.   Bales discloses the two trigger switches 104 and 106 and an override switch 107 as seen in column 7, lines 17-18.   Bales in view of Tani discloses the surgical instrument according to claim 3, but does not explicitly disclose a surgical instrument comprising a toggle switch disposed on the housing and configured to selectively actuate the first and seconds switches.
However, Minnelli teaches a surgical instrument (Figure 1: surgical device 10) comprising a toggle switch disposed on the housing and configured to selectively actuate the first and seconds switches ([0068]: “In some embodiments, the device can perform both functions, and a toggle switch or other mechanism configured to allow for dual functionality can be provided as part of the handle portion 20 to allow a user to change whether fluid is delivered or a vacuum force is applied.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Bales so that the switches are a toggle switch as taught by Minnelli to ensure that only fluid is delivered or only a vacuum force is applied (Minnelli [0068]).  This would result in less error having a toggle switch to go between the different actuation switches. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Piksun, US 20060264706, herein referred to as "Piksun".
Regarding claim 5, Bales discloses the surgical instrument according to claim 1, but does not explicitly disclose a surgical instrument wherein the elongated shaft defines a C-shaped configuration and includes a side-facing opening defined therein along a portion of a length thereof.
However, Piksun teaches a surgical instrument (Figure 1: anoscope 20) wherein the elongated shaft (Figure 2: instrument shaft 50) defines a C-shaped configuration and includes a side-facing opening defined therein along a portion of a length thereof (Figure 2: gaps 55 and 57 and [0077]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Bales so that the elongated shaft defines a C-shaped configuration as taught by Piksun so that treatment devices can be placed inside the elongated shaft for specific procedures (Piksun [0077]).
Regarding claim 6, Bales in view of Piksun teaches the surgical instrument of claim 5, and Bales further teaches a surgical instrument (Figure 1b: endoscopic electrosurgical suction-irrigation instrument 100) wherein at least one drive component associated with the end effector assembly (Figure 1b: probe 500 and Col. 7, lines 22-26) extends through the elongated shaft (Figure 1b: cannula 112).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Tihon, US 5626578, herein referred to as "Tihon".
Regarding claim 7, Bales discloses the surgical instrument according to claim 1, but does not explicitly disclose a surgical instrument wherein the elongated shaft defines a flared distal portion.
However, Tihon teaches a surgical instrument (Figure 1: instrument 10) wherein the elongated shaft (Figure 1: outer tubular sheath 50) defines a flared distal portion (Figure 1: flared section 56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Bales so that the elongated shaft has a flared distal portion as taught by Tihon so that the shaft can cooperate with the end effector assembly which would allow for attachment of a particular type of end effector (Tihon Col. 4, lines 56-67).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Cooper, US 20050056292, herein referred to as "Cooper".
Regarding claim 8, Bales discloses the surgical instrument according to claim 1, but does not explicitly disclose a surgical instrument wherein the sheath includes an expandable distal portion.
However, Cooper teaches a surgical instrument wherein the sheath includes an expandable distal portion ([0141]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Bales so that the sheath includes an expandable distal portion as taught by Cooper so that the device can be used with an expandable probe during an operation (Cooper [0141]).  This would result in allowing the sheath to be able to accommodate any expansion in material or probe for which it covers.
Regarding claim 9, Bales in view of Cooper teaches the surgical instrument according to claim 8, and Cooper further teaches a surgical instrument comprising an expandable structure disposed within the expandable distal portion of the sheath ([0141]: “a balloon catheter has a colored sleeve 306 located about the balloon.”) and configured to selectively expand the expandable distal portion of the sheath ([0141], as the balloon expands, the expandable sleeve around it would also expand).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the instrument disclosed by Bales so that the sheath includes an expandable structure as taught by Cooper so that the device can be used during an operation that requires an expandable balloon (Cooper [0141]).

Claims 11-12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Swarup et al., US 20090088775, herein referred to as "Swarup".
Regarding claim 11, Bales discloses a surgical system (Figure 1a: endoscopic electrosurgical suction-irrigation instrument 100) including: a housing (Figure 1a: shell 102); an elongated shaft (Figure 1a: cannula 112) extending distally from the housing (Figure 1a: cannula 112 extends distally from shell 102); an end effector assembly (Figure 1a: probe 500 and Col. 7, lines 22-26) supported at a distal end portion of the elongated shaft (Figure 1b: probe 500 and Col. 7, lines 33-36); a sheath (Figure 1b: insulating sliding sleeve 110) disposed about the elongated shaft (Figure 1b: insulating sliding sleeve 110 is disposed about cannula 112 and Col. 7, lines 56-59) and movable relative to the elongated shaft and the end effector assembly between a retracted position (Figure 2c), wherein the sheath is positioned proximally of the end effector assembly (Figure 2c: insulating sliding sleeve 110 is proximal to cannula 112 which contains the end effector assembly), and an extended position (Figures 2a-2b), wherein the sheath is disposed about the end effector assembly (Figure 2c: insulating sliding sleeve 110 is about to cannula 112 which contains the end effector assembly); an inflow tube (Figure 1a: irrigation supply tube 130) routed through at least one of the plurality of tube guides (Figure 1b: tubing junction connector 134) and extending into the housing (Figure 1a: irrigation supply tube 130 extends into shell 102); an outflow tube (Figure 1a: suction vacuum tube 128) routed through at least one of the plurality of tube guides (tubing junction connector 134) and extending into the housing (Figure 1a: suction vacuum tube 128 extends into shell 102); and first (Figure 1b: irrigation valve 126) and second valve assemblies (Figure 1b: suction valve 124) disposed within the housing (Figure 1b: valves 124 and 126 are disposed within shell 102) and operably coupled to the inflow and outflow tubes, respectively, (Figure 1b: suction valve 124 and irrigation valve 126 are operable coupled to the suction vacuum tube 128 and irrigation supply tube 130, respectively), the first valve assembly (Figure 1b: irrigation valve 126) configured to selectively control a flow of fluid from the inflow tube to the interior of the sheath (Col. 9, lines 25-39), the second valve assembly (Figure 1b: suction valve 124) configured to selectively control a flow of fluid from the interior of the sheath to the outflow tube (Col. 9, lines 25-39). Bales does not explicitly disclose a surgical instrument that is part of a robotic surgical system, comprising: a robotic arm including a plurality of tube guides disposed thereon; and a robotic surgical instrument configured to releasably engage the robotic arm. 
However, Swarup teaches a surgical instrument (Figure 1: electrosurgical tool 101A) that is part of a robotic surgical system (Figure 1: robotic surgery system 100), comprising: a robotic arm (Figure 2A: robotic arm 153C) including a plurality of tube guides disposed thereon (Figure 2A: wires 106A and 106B are coupled to movable carriage 237 with tube guides); and a robotic surgical instrument (Figure 1: electrosurgical tool 101A) configured to releasably engage the robotic arm ([0066]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Bales so that it is part of a robotic surgical system as taught by Swarup so that two surgical tools and one image capture device can be used simultaneously (Swarup [0056]). As well as taking a system and making it automated via a robot versus a human. 
Regarding claim 12, Bales in view of Swarup discloses the surgical system according to claim 11, and Bales further discloses a surgical system that includes: a common tube (Figure 1b: fluid chamber 114) extending into the housing (Figure 1b: fluid chamber 114 extends into shell 102), the common tube fluidly coupled to an interior of the sheath (Figure 1b: fluid chamber 114 is fluidly coupled to insulating sliding sleeve 110 and Col. 7, lines 29-31 and Col. 9, lines 24-39) and configured to supply fluid thereto and remove fluid therefrom (Col. 8, lines 7-25); a manifold (Figure 1b: portion of device that includes fluid chamber 114, suction port 120, and irrigation port 122) disposed within the housing (Figure 1b: portion of device that includes fluid chamber 114, suction port 120, and irrigation port 122 is within shell 102), the manifold defining an inflow port (Figure 1b: irrigation port 122) fluidly coupled to the inflow tube (Figure 1b: irrigation port 122 is fluidly coupled to irrigation supply tube 130), an outflow port (Figure 1b: suction port 120) fluidly coupled to the outflow tube (Figure 1b: suction port 120 is fluidly coupled to suction vacuum tube 128), and a common tube port (Figure 1b: slit valve 118 or gasket 119) fluidly coupled to the common tube (Figure 1b: slit valve 118 or gasket 119 are fluidly coupled to fluid chamber 114).
Regarding claim 15, Bales in view of Swarup discloses the surgical system according to claim 11, and Bales further discloses a system wherein the housing (Figure 1b: shell 102) includes a main housing body (Figure 1b: the part of shell 102 that is above fluid chamber 114) and a fluid control box (Figure 1b: the part of shell 102 that is below fluid chamber 114), the first and second valve assemblies disposed within the fluid control box (Figure 1b: valves 124 and 126  are within the part of shell 102 that is below fluid chamber 114).
Regarding claim 20, Bales in view of Swarup discloses the surgical system according to claim 11, and Bales further discloses a system comprising at least one flow director (Figures 2a-2c: holes 111) disposed within the sheath adjacent the end effector assembly (Figures 2a-2c: holes 111 are disposed within sliding sleeve 110 and is adjacent to cannula 112, which contains the end effector assembly, probe 500), the at least one flow director configured to direct a flow of fluid through the sheath around the end effector assembly (Col. 15, lines 17-51).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Swarup, further in view of Tani.
Regarding claim 13, Bales in view of Swarup discloses the surgical system according to claim 11 including the first and second valve assemblies (Figure 1b: trigger switches 104 and 106), but does not explicitly disclose a surgical system wherein each of the first and second valve assemblies includes a solenoid valve.
However, Tani teaches a surgical system (Figure 9) wherein the valve assembly includes a solenoid valve (Figure 9: solenoid valve 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve in the surgical system disclosed by Bales with the solenoid valve as taught by Tani because that is a simple substitution with the expected result of stopping and starting the flow of a liquid (MPEP Section 2143 I. (B)). 
Regarding claim 14, Bales in view of Swarup and Tani discloses the surgical system according to claim 13, and Bales further disclose a surgical system further comprising first (Figure 1b: irrigation trigger switch 106) and second switches (Figure 1b: suction trigger switch 104) disposed within the housing (Figure 1a: trigger switches 104 and 106 are disposed within shell 102) and configured to selectively operate the valves of the first (Figure 1b: irrigation valve 126 and Col. 8, line 53 – Col. 9, line 4) and second valve assemblies (Figure 1b: suction valve 124 and Col. 8, lines 26-52), respectively. Tani teaches a surgical system (Figure 9) wherein the valve assembly includes a solenoid valve (Figure 9: solenoid valve 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the valve in the surgical system disclosed by Bales with the solenoid valve as taught by Tani because that is a simple substitution with the expected result of stopping and starting the flow of a liquid (MPEP Section 2143 I. (B)). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Swarup, further in view of Piksun.
Regarding claim 16, Bales in view of Swarup discloses the surgical system according to claim 11, but does not explicitly disclose a surgical system wherein the elongated shaft defines a C-shaped configuration and includes a side-facing opening defined therein along a portion of a length thereof.
However, Piksun teaches a surgical system (Figure 1: anoscope 20) wherein the elongated shaft (Figure 2: instrument shaft 50) defines a C-shaped configuration and includes a side-facing opening defined therein along a portion of a length thereof (Figure 2: gaps 55 and 57 and [0077]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Bales so that the elongated shaft defines a C-shaped configuration as taught by Piksun so that treatment devices can be placed inside the elongated shaft for specific procedures (Piksun [0077]).
Regarding claim 17, Bales in view of Swarup and Piksun teaches the surgical system of claim 16, and Bales further teaches a surgical system (Figure 1b: endoscopic electrosurgical suction-irrigation instrument 100) wherein at least one drive component associated with the end effector assembly  (Figure 1b: probe 500 and Col. 7, lines 22-26) extends through the elongated shaft (Figure 1b: cannula 112).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Swarup, further in view of Tihon.
Regarding claim 18, Bales in view of Swarup discloses the surgical system according to claim 11, but does not explicitly disclose a surgical system wherein the elongated shaft defines a flared distal portion.
However, Tihon teaches a surgical system (Figure 1: instrument 10) wherein the elongated shaft (Figure 1: outer tubular sheath 50) defines a flared distal portion (Figure 1: flared section 56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Bales so that the elongated shaft has a flared distal portion as taught by Tihon so that the shaft can cooperate with the end effector assembly (Tihon Col. 4, lines 56-67).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bales in view of Swarup, further in view of Cooper.
Regarding claim 19, Bales in view of Swarup discloses the surgical system according to claim 11, but does not explicitly disclose a surgical system wherein the sheath includes an expandable distal portion and wherein an expandable structure is disposed within the expandable distal portion, the expandable structure configured to selectively expand the expandable distal portion of the sheath.
However, Cooper teaches a surgical system wherein the sheath includes an expandable distal portion ([0141]) and wherein an expandable structure is disposed within the expandable distal portion of the sheath ([0141]: “a balloon catheter has a colored sleeve 306 located about the balloon.”), the expandable structure configured to selectively expand the expandable distal portion of the sheath ([0141], as the balloon expands, the expandable sleeve around it would also expand).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Bales so that the sheath includes an expandable distal portion as taught by Cooper so that the device can be used with an expandable probe during an operation (Cooper [0141]) and so that the sheath includes an expandable structure as taught by Cooper so that the device can be used during an operation that requires an expandable balloon (Cooper [0141]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794